Citation Nr: 1132912	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-19 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a right groin injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in relevant part, denied the benefit sought on appeal.  The RO in Boston, Massachusetts, currently has jurisdiction over the case.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a residual disability from at right groin injury that that he incurred while in active service.  Specifically, the Veteran contends that in 1965, while in basic training, a drill instructor hit him in the scrotum with a swaggering stick while he was completing physical training.  He further alleges that he went to sick bay for treatment following the incident, but was told that he could not report the incident because it involved a sergeant.  He contends that his right testicle became swollen and that he was set back a week in basic training on two subsequent occasions because of the injury.

A review of the Veteran's service treatment records reveals that he reported for medical treatment for a groin injury in November 1965.  The Veteran complained of having pain in his groin after running, and that he had repeatedly been bothered with pain after running.  No outward signs of injury or abnormality were noted.  The report reveals that the Veteran had been set back in basic training the previous week.

In support of his claim, the Veteran submitted a letter from his treating physician, Charles D. Allen, M.D.  Dr. Allen asserted that the Veteran related to him that the symptomatology associated with his right groin disability was increasing in severity and involved enlargement of his right testicle.  Dr. Allen contended that the Veteran's disorder had been present for many years and intermittently gave him symptoms of discomfort.  Dr. Allen noted that the Veteran's right testicle was uniform in size, but approximately twice as large as his left testicle.  The claims file does not contain any record of VA or private treatment pertaining to the Veteran's right groin disorder.  Consequently, a review of the claims file reveals that no diagnosis has been made for the Veteran's disability. The Veteran has reported, however, that he has had continual problems with his right groin since active service.

On this record, it is unclear whether the Veteran has a current right groin disorder that may be related to his active service.  Therefore, pursuant to the duty to assist, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any current right groin disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Moreover, as the Veteran's private physician, Dr. Allen, has asserted that the Veteran has complained of a discomfort associated with his right groin disability for many years, the Board observes that relevant treatment records pertaining to these complaints have not been associated with the claims file.  On remand, the RO should make arrangements to obtain the Veteran's treatment records from Dr. Allen.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain the Veteran's complete treatment records pertaining to any complaint of, reference to, or treatment for a right groin disability from Charles D. Allen, M.D, at Lawrence Memorial Hospital of Medford.  Any response received should be memorialized in the Veteran's claims file. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should describe and diagnose all current right groin disabilities found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed right groin disability, to include any disorder associated with an enlarged right testicle, had its clinical onset during active service or is related to any in-service disease or injury, including the alleged in-service incident where the Veteran claims to have been hit in the scrotum with a swaggering stick.  In providing this opinion, the examiner must address the evidence of record that the Veteran sought treatment for groin pain while in active service and his report of a continuity of symptomatology since active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



